DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 16/543,753 (currently abandoned), which is a continuation of U.S. Application No. 16/231,632 (currently abandoned), which is a continuation of U.S. Application No. 15/751,610 (currently abandoned), which is a national stage entry of PCT/US16/46470 filed on August 11, 2016 which claims priority from U.S. Provisional Application No. 62/204,287, filed on August 12, 2015. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rathkopf et al. (2013, Journal of Clinical Oncology, Vol. 31, No. 28, pages 3525-3530) in view of Xtandi prescribing information (August 2012).
Claims 1-4 of the instant application claim a method of treating cancer in a patient to whom a CYP3A4 inducer is administered comprising administration to the patient 200-300 mg per day of 4-[7-[6-cyano-5-(trifluoromethyl)pyridin-3-yl]-8-oxo-6-sulfanylidene-5,7-diazaspiro[3,4]octan-5-yl]-2-fluoro-N-methylbenzamide (also known as ARN-509 and apalutamide).  A CYP3A4 inducer as recited in the instant claims is being interpreted and examined as a classical CYP3A4 inducer as known in the art and as cited in paragraph [03] of the instant specification, carbamazepine, phenobarbital, phenytoin, rifabutin, rifampin, or rifapentine.
Rathkopf et al. teaches the treatment of castration-resistant prostate cancer comprising the administration of ARN-509 (title and abstract).  Rathkopf et al. teaches administering between 30 and 480 mg of ARN-509 to patients with progressive 
Rathkopf et al. does not specifically teach treating a patient to whom a CYP3A4 inducer is administered.
However, based on the teachings of Rathkopf et al., it would have been obvious to a person of ordinary skill in the art to teach all patients in need of treatment for castration-resistant prostate cancer, including individuals being treated with other drugs.  It is noted that Rathkopf et al. teaches excluding certain patients from the study, however, Rathkopf et al. does not teach excluding patients that have been administered a CYP3A4 inducer (page 3526 Study population).  Although Rathkopf et al. excludes patients with prior history of seizures or conditions that predispose to seizures which would presumably exclude patients with epilepsy and thus those taking antiepileptic drugs such as carbamazepine, phenobarbital or phenytoin, which are CYP3A4 inducers, nothing in Rathkopf et al. teaches or suggests excluding other patients taking other CYP3A4 inducers such as the rifamycin antibiotics rifabutin, rifampin, or rifapentine.   

Accordingly, prior to the effective filing date of the instant invention it would have been obvious to a person of ordinary skill in the art to combine the teachings of Rathkopf et al. which teaches the treatment of castration-resistant prostate cancer comprising the administration of ARN-509 with the teachings of Xtandi which teaches that another compound that is very structurally and functionally related with ARN-509 is metabolized by CYP3A4 and thus co-administration of enzalutamide with strong CYP3A4 inducers such as carbamazepine, phenobarbital, phenytoin, rifabutin, rifampin, or rifapentine may decrease the plasma exposure of enzalutamide and should be avoided if possible and selection of a concomitant medication with no or minimal CYP3A4 induction potential is recommended.  Thus based on the teachings of Xtandi one would try to avoid if possible a CYP34A inducer, however, if not possible one would administer the CYP3A4 inducer and optimize the amount of ARN-509 such that the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 1-4 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM